Citation Nr: 1402285	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-34 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral retinopathy, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970 and November 1972 to November 1973.  

This appeal was initially before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2009, the Board issued a decision denying the claim which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), the Court issued an order in November 2010 that remanded the case to the Board for readjudication and issuance of a new decision.  This matter was remanded in December 2012 and July 2013 for further development.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have bilateral diabetic retinopathy. 


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in August 2005.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.

The Board acknowledges that the Veteran has not been provided a VA examination related to his claim, however, the Board finds that VA does not have a duty to provide an examination in this case.  There is no evidence of a current diagnosis of bilateral diabetic retinopathy and there is no lay or medical evidence of persistent or recurrent symptoms of bilateral diabetic retinopathy.  Thus, the Veteran has not presented sufficient evidence to trigger VA's duty to provide an examination. 
 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by presenting evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Id.    

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has been granted service connection for diabetes mellitus, evaluated as 20 percent disabling.

III.  Analysis

The Veteran contends that he is entitled to service connection for bilateral diabetic retinopathy either as secondary to herbicide exposure or as secondary to his service-connected type II diabetes mellitus.
A review of the Veteran's service treatment records reveals no indication of reports of or treatment for symptoms associated with diabetic retinopathy.  Post-service treatment records indicate that the Veteran was diagnosed with diabetes mellitus in October 1999. 

In October 2006, the Veteran was screened for diabetic retinopathy with Fundus Photography at the Pittsburgh VA Medical Center eye clinic.  There was no evidence of diabetic retinopathy. 
  
In February 2009, the Veteran was screened for diabetic retinopathy with Fundus Photography at the Pittsburgh VA Medical Center eye clinic.  There was no evidence of diabetic retinopathy. 

In July 2009, the Veteran underwent diabetic teleretinal imaging.  The examiner found no diabetic retinopathy.  

During a June 2011 VA appointment, the Veteran reported a history of retinopathy. 

In July 2011, a diabetic retinopathy surveillance consultation found no diabetic retinopathy in either eye.  

In August 2013, the Veteran underwent an eye risk assessment and a diabetic teleretinal imaging consultation.  The examiner found no diabetic retinopathy.  The examiner noted that the Veteran's retinopathy, macula, and optic nerve examinations were normal.  

Therefore, the Board finds that the preponderance of the evidence has failed to demonstrate that the Veteran has ever been diagnosed with diabetic retinopathy.  While the Veteran reported a history or retinopathy in June 2011, his post-service treatment records do not show that he has been diagnosed with an eye disability as a result of his diabetes mellitus.  While the Veteran was screened for diabetic retinopathy in October 2006, February 2009, July 2009, July 2011, and August 2013, all of the examiners concluded that the Veteran does not have diabetic retinopathy.  
As the competent medical evidence of record does not show a diagnosis of diabetic retinopathy, there can be no valid claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In order for the Veteran to be granted service connection for diabetic retinopathy, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of diabetic retinopathy for which service connection may be granted.  As there is no competent evidence of record of a current diagnosis of diabetic retinopathy, it follows that the Veteran does not have the asserted disability secondary to his presumed herbicide exposure or secondary to his service-connected diabetes mellitus.  Therefore, entitlement to service connection on a secondary basis as proximately due to or the result of a service-connected disability is not warranted.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral diabetic retinopathy is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


